SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

279
CAF 13-00710
PRESENT: SMITH, J.P., FAHEY, LINDLEY, SCONIERS, AND VALENTINO, JJ.


IN THE MATTER OF WAYNE YADDOW,
PETITIONER-APPELLANT,

                    V                                MEMORANDUM AND ORDER

LISA BIANCO, RESPONDENT-RESPONDENT.


JOHN J. RASPANTE, UTICA, FOR PETITIONER-APPELLANT.

SAUNDERS, KOHLER, L.L.P., UTICA (JAMES S. RIZZO OF COUNSEL), FOR
RESPONDENT-RESPONDENT.

PETER J. DIGIORGIO, JR., ATTORNEY FOR THE CHILD, UTICA.


     Appeal from an order of the Family Court, Oneida County (Joan E.
Shkane, J.), entered April 1, 2013 in a proceeding pursuant to Family
Court Act article 6. The order denied the petition.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: In this proceeding pursuant to Family Court Act
article 6, petitioner father appeals from an order denying his
petition seeking permission for the parties’ child, who is now eight
years old, to relocate with him from New York to Maryland. We note at
the outset that, although Family Court failed “ ‘to set forth those
facts essential to its decision’ ” (Matter of Rocco v Rocco, 78 AD3d
1670, 1671; see CPLR 4213 [b]; Family Ct Act § 165 [a]), the record is
sufficient to enable us to make the requisite findings (see Matter of
Mathewson v Sessler, 94 AD3d 1487, 1489, lv denied 19 NY3d 815; Matter
of Williams v Tucker, 2 AD3d 1366, 1367, lv denied 2 NY3d 705). Based
on our review of the record, we conclude that the father failed to
demonstrate by a preponderance of the evidence that it was in the best
interests of the child to relocate to Maryland, where the father
wished to live with his new wife (see generally Matter of Tropea v
Tropea, 87 NY2d 727, 738-741).

     The father’s primary motivation for relocating was financial, and
he testified that he had obtained an offer of a full-time teaching
position at a middle school in Maryland. The father failed, however,
to offer any proof of that job offer, and the court made clear during
its questioning of him that it had doubts whether the offer actually
existed. In any event, the father did not diligently seek teaching
positions in the surrounding counties, and his wife, a teacher in
                                 -2-                          279
                                                        CAF 13-00710

Maryland, made no efforts to find employment in New York. We note
that the father’s wife, who has no children of her own, has ties to
New York, having graduated from the State University of New York at
Oswego, where she met the father. Finally, a relocation to Maryland
would make it difficult for the child to maintain a meaningful
relationship with his mother and two brothers, who reside in central
New York. In sum, we conclude that the court’s determination to deny
the father’s relocation petition has a sound and substantial basis in
the record and therefore should not be disturbed (see Matter of
Ramirez v Velazquez, 91 AD3d 1346, 1347, lv denied 19 NY3d 802; Matter
of Murphy v Peace, 72 AD3d 1626, 1626-1627).




Entered:   March 28, 2014                      Frances E. Cafarell
                                               Clerk of the Court